1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    District of Nevada
     Nevada Bar Number 14853
3    MELANEE SMITH
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
5    PHONE: (702) 388-6336
     Melanee.Smith@usdoj.gov
6    Attorneys for the United States of America

7                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,
9                                                       Case No. 2:20-cr-00092-RFB-BNW
                              Plaintiff,
10                                                      STIPULATION TO CONTINUE
                  vs.                                   TRIAL DATES
11
     TIMOTHY ANTHONY,                                   (Fourth Request)
12
                             Defendant.
13

14          IT IS HEREBY STIPULATED AND AGREED by and between, Christopher

15   Chiou, Acting United States Attorney, District of Nevada, Melanee Smith, Assistant United

16   States Attorney, representing the United States of America, and Todd Leventhal,

17   representing Defendant Timothy Anthony, that the calendar call currently scheduled for

18   August 3, 2021 at 1:30 PM, and the trial currently scheduled for August 9, 2021 at 9:00 AM,

19   be vacated and continued to a date and time convenient to the court, but no sooner than

20   ninety (90) days.

21          The Stipulation is entered into for the following reasons:

22          1.      The defendant needs additional time to review the discovery.

23          2.      The parties need additional time to discuss a possible resolution.

24          3.      The defendant is incarcerated and does not object to the continuance.
1           4.     The parties agree to the continuance.

2           5.     The additional time requested herein is not sought for purposes of delay, but

3    merely to allow counsel to review discovery and for the parties to discuss a possible

4    resolution to the case.

5           6.     Additionally, denial of this request for continuance could result in a

6    miscarriage of justice. The additional time requested by this Stipulation is excludable in

7    computing the time within which the trial herein must commence pursuant to the Speedy

8    Trial Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors under

9    Title 18, United States Code, Section 3161(h)(7)(B)(i), (iv).

10          DATED this 15th day of July, 2021.

11                                               CHRISTOPHER CHIOU
                                                 Acting United States Attorney
12

13                                                 /s/ Melanee Smith
                                                 MELANEE SMITH
14                                               Assistant United States Attorney

15

16                                                 /s/ Todd Leventhal
                                                 TODD LEVENTHAL
17                                               Counsel for Defendant Timothy Anthony

18

19

20

21

22

23

24

                                                    2
1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3                                                         Case No. 2:20-cr-00092-RFB-BNW
                               Plaintiff,
4                                                         FINDINGS OF FACT,
                  vs.                                     CONCLUSIONS OF LAW, AND
5                                                         ORDER
     TIMOTHY ANTHONY,
6
                               Defendant.
7

8                                           FINDINGS OF FACT

9           Based on the pending Stipulation of counsel, and good cause appearing therefore,

10   the Court finds that:

11          1.      The defendant needs additional time to review the discovery.

12          2.      The parties need additional time to discuss a possible resolution.

13          3.      The defendant is incarcerated and does not object to the continuance.

14          4.      The parties agree to the continuance.

15          5.      The additional time requested herein is not sought for purposes of delay, but

16   merely to allow counsel to review discovery and for the parties to discuss a possible

17   resolution to the case.

18                                      CONCLUSIONS OF LAW

19          The ends of justice served by granting said continuance outweigh the best interest of

20   the public and the defendant in a speedy trial, since the failure to grant said continuance

21   would be likely to result in a miscarriage of justice, would deny the parties herein sufficient

22   time and the opportunity within which to be able to effectively and thoroughly prepare for

23   trial, taking into account the exercise of due diligence.

24

                                                     3
 1         The continuance sought herein is excludable under the Speedy Trial Act, Title 18,

 2 United States Code, Section 3161(h)(7)(A), when considering the facts under Title 18, United

 3 States Code, §§ 3161(h)(7)(B) and 3161(h)(7)(B)(iv).

 4                                           ORDER

 5         IT IS THEREFORE ORDERED that trial briefs, proposed voir dire questions,

 6 proposed jury instructions, and a list of the Government’s prospective witnesses must

 7 be electronically submitted to the Court by the __________
                                                     5th               November
                                                              day of ______________,

 8 2021, by the hour of 4:00 PM.

 9         IT IS FURTHER ORDERED that the calendar call currently scheduled for April 27,

10 2021 at 1:30 PM be vacated and continued to ____________________
                                                 November 9, 2021   at the hour

11 of ____:____
        1 30 P__M; and the trial currently scheduled for May 3, 2021 at the hour of 9:00

12 AM, be vacated and continued to ____________________
                                     November 15, 2021 at the hour of _____:_____
                                                                       9     00 __M.
                                                                                  A

13         IT IS FURTHER ORDERED that the Master Trial Scheduling Conference set for

14 July 20, 2021 at 2:00 PM before Judge Andrew P. Gordon is Vacated.

15         DATED this ______
                       15th day of July, 2021.

16

17                                           __________________________________
                                             HON. RICHARD F. BOULWARE
18                                           UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

                                                  4
